DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings contain improper use of shading (see Figs. 2a-2d). It is noted that the use of shading in views is only encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. See MPEP R 1.84.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
	
Claim Objections
Claims 1, 3, 6, and 10 are objected to because of the following informalities: 
“A body support binder for correcting diastasis recti and pubic symphasis separation adapted to encircle and support both abdomen and thigh regions comprises…” (claim 1) should read: “A body support binder for correcting diastasis recti and pubic symphasis separation, the body support binder adapted to encircle and support both abdomen and thigh regions of a user, wherein the body support binder comprises…” to enhance clarity
“wherein the rear section further having at last two stretching directions and the front section having at least one stretching direction” (claim 1) should read “wherein the rear section further has at last two stretching directions and the front section has at least one stretching direction”
“the stretching direction of the front section” (claim 3) should read “the at least one stretching direction of the front section,” to maintain consistent and proper antecedent basis
 “wherein the length of the binder enables wraparound a bottom thigh region to a lower chest region of a user” should read “wherein a length of the binder enables the binder to be wrapped around a user from a bottom thigh region of the user to a lower chest region of the user,” to enhance clarity and to provide proper antecedent basis
“each ends of the binder” (claim 10) should read “each end of the binder”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the rear section further having at least two stretching directions and the front section having at least one stretching direction.” The limitations are indefinite, as it is unclear whether “two stretching directions” refers to a two-way stretch (i.e., stretchable along a single axis) or four-way stretch fabric (i.e., stretchable along two perpendicular axes). Similarly, it is unclear whether “at least one stretching direction” refers to a two-way stretch or a fabric that is literally only stretchable in one specific direction, and not along an axis. For purposes of examination, the Examiner will interpret the rear section as having four-way stretch properties, and the front section as having at least two-way stretch properties.

front section can provide contraction in the buttocks region of a user. The Examiner notes that buttocks are usually located along a rear side of a user.
Claim 3 recites the limitation “wherein the stretching direction of the front section is selvedge to selvedge.” The limitation is indefinite, as a selvedge specifically refers to a finished edge of a bolt of fabric, but no bolt of fabric, or edges thereof, have been previously recited in the claims. For purposes of examination, the Examiner will interpret the limitation as referring to an edge-to-edge direction of the front section.
Claim 4 recites the limitation “an elongate binder which provides support to a vertical axis of the abdomen and returns rectus abdominal muscles to its original body position or structure.” The limitation is indefinite, as it is unclear which structure is referred to using the ambiguous word “its.” Furthermore, there is insufficient antecedent basis for the limitation “the abdomen.” For purposes of examination, the Examiner will interpret the limitation as follows: “an elongate binder which is configured to provide support to a vertical axis of the abdomen region of the user and is also configured to return rectus abdominal muscles of the user to an original body position or structure.” See related rejection under 35 USC 101 below.
Claim 5 recites the limitation “to annex the binder from a bottom thigh region to a lower chest region.” The limitation is indefinite, as the word “annex” is typically used to refer to the addition of land, rights, or documents. It is unclear what “annex” is intended to mean in the context of a body support binder. Furthermore, it is unclear whether the recited bottom thigh region and lower chest region refer to regions of the user, or to regions of the binder. For 
Claim 9 recites the limitation “wherein the material for the binder is preferably made of stretchable, breathable nano functional textiles with water repellent and anti-microbial properties.” The limitation is indefinite, because the word “preferably” introduces a question or doubt as to whether the feature introduced by “preferably” is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 10 recites the limitation “wherein the binder is substantially elongated with two curvature portions at each end of the binder.” The limitation is indefinite, as it is unclear whether the term “substantially elongated” refers to a shape of the binder or to a state of the binder (e.g., a stretched, elongated state). Furthermore, it is unclear what constitutes a “substantially” elongated shape or state, and what is included or excluded by the term “substantially elongated.” 
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 4 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 4 recites the limitation “wherein the binder is an elongate binder which provides support to a vertical axis of the abdomen and returns rectus abdominal muscles to its original body position or structure.” The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not contain language such as “configured to” (e.g., “configured to provide support to a vertical axis of the abdomen,” “configured to return rectus abdominal muscles to an original body position or structure”) to direct the claim to the relational aspects of the invention to the human body, instead of to the human body itself. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, and 10, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Fruscione-Loizides (US PG Pub 2015/0245939) in view of Hanson Allen et al. (herein Hanson Allen)(US PG Pub 2019/0124998).
Regarding claim 1, Fruscione-Loizides discloses a body support binder (1) adapted to encircle and support an abdomen region of a wearer (see at least Fig. 1 and paragraphs 0002 and 0032), wherein the body support binder comprises:
a front section (3) to provide compression (see at least paragraphs 0002, 0006, 0031-0032, 0039, 0042, and 0044);
a rear section (4, 5, 6) to provide support (see at least paragraphs 0002, 0006, 0031-0032, 0039, 0042, and 0044); and
a removable fastener (13, 14) affixed to a fastener panel (9) on the front section (see Fig. 4 and paragraphs 0033-0037);
wherein the rear section further has at least two stretching directions and the front section has at least one stretching direction (see paragraphs 0032, each of the front and side sections 3, 4, 5 are made of a four-way stretch fabric which stretches laterally and longitudinally; note that while Fruscione-Loizides discloses that rear panel 6 may be made of a non-elastic fabric, Fruscione-Loizides also discloses wherein, in certain embodiments, the rear panel may also be made of the four-way stretch fabric; see also rejection under 35 USC 112 above).

However, Hanson Allen teaches a supportive shaping garment (10) comprising a front section (12) and a rear section (14) configured to provide compression and support and made of four-way stretch fabric (see at least paragraphs 0002, 0012-0013, 0016-0017, and 0026), wherein the garment is adapted to encircle both abdominal and thigh regions of the wearer (see at least Figs. 1-2 and paragraphs 0016-0018), so as to provide compression, control, and/or smoothing to both the abdominal and thigh areas (see paragraphs 0002, 0012, and 0025). Hanson Allen also teaches wherein various different upper-body and lower-body shaping garments are known in the art (see paragraph 0025).
Therefore, based on Hanson Allen’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Fruscione-Loizides’ body support binder to include a thigh-covering portion, such that the binder would be adapted to encircle both abdominal and thigh regions of the wearer; as doing so would provide compression, control, and/or smoothing to both the abdominal and thigh areas. Furthermore, such a modification would be nothing more than a simple substitution of one known shaping garment type for another. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.
Regarding the limitation “for correcting diastasis recti and pubic symphasis separation,” Fruscione-Loizides and Hanson Allen together teach a body support binder that is configured to be used postpartum, and configured to provide customized support and compression to a user’s Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
Furthermore, it is noted that the recitation of “or correcting diastasis recti and pubic symphasis separation” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Fruscione-Loizides and Hanson Allen together teach the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

	
Regarding claim 3, the modified binder of Fruscione-Loizides (i.e., Fruscione-Loizides in view of Hanson Allen) is further disclosed wherein the stretching direction of the front section (3 of Fruscione-Loizides) is selvedge to selvedge (interpreted to be from one edge of the front section to an opposite edge, see rejection under 35 USC 112 above) and the rear section (4, 5, 6 of Fruscione-Loizides) stretches crosswise and lengthwise (see paragraph 0032 of Fruscione-Loizides and note under rejection of claim 1 above; Fruscione-Loizides discloses wherein each of the front and rear sections are stretchable laterally and longitudinally, i.e., crosswise and lengthwise, and also from edge to edge).

Regarding clam 4, the modified binder of Fruscione-Loizides (i.e., Fruscione-Loizides in view of Hanson Allen) is further disclosed wherein the binder (1 of Fruscione-Loizides) is an elongate binder (see Figs. 1-5 of Fruscione-Loizides and Figs. 1-2 of Hanson Allen; the modified binder has an elongated shape at least along a vertical direction of the binder) which provides support to a vertical axis of the abdomen (see paragraph 0032 of Fruscione-Loizides; as discussed above, the binder is made of a four-way stretch fabric and therefore is configured to provide both vertical and horizontal support to the abdomen) and returns rectus abdominal muscles to its original body position or structure (see paragraphs 0006, 0039, 0042, and 0044 of Fruscione-Loizides and note above in rejection of claim 1).
Regarding the limitation “provides support to a vertical axis of the abdomen and returns rectus abdominal muscles to its original body position or structure”,” Fruscione-Loizides and Hanson Allen together teach a body support binder that is configured to be used postpartum, and configured to provide customized support and compression to a user’s abdominal muscles (see paragraphs 0006, 0039, 0042, and 0044 of Fruscione-Loizides), and is therefore capable of being used to provide support to a vertical axis of the abdomen and to return rectus abdominal muscles to its original body position or structure (e.g., pre-pregnancy position/structure). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitation of “provides support to a vertical axis of the abdomen and returns rectus abdominal muscles to its original body position or structure” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Fruscione-Loizides and Hanson Allen together teach the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 5, the modified binder of Fruscione-Loizides (i.e., Fruscione-Loizides in view of Hanson Allen) is further disclosed wherein the fastener (13, 14 of Fruscione-Loizides) is a string or a plurality of strings, hooks, straps, zip or buttons (see paragraphs 0033 and 0036 of Fruscione-Loizides) to annex the binder from a bottom thigh region to a lower chest region (see Figs. 1-5 of Fruscione-Loizides and Figs. 1-2 of Hanson Allen).

Regarding claim 6, the modified binder of Fruscione-Loizides (i.e., Fruscione-Loizides in view of Hanson Allen) is further disclosed wherein the length of the binder (1 of Fruscione-Loizides as modified above) enables wraparound a bottom thigh region to a lower chest region of a user (see Figs. 1-5 of Fruscione-Loizides and Figs. 1-2 of Hanson Allen).

Regarding claim 7, the modified binder of Fruscione-Loizides (i.e., Fruscione-Loizides in view of Hanson Allen) is further disclosed wherein the binder (1 of Fruscione-Loizides) is for post-partum use (see at least paragraphs 0002 and 0006 of Fruscione-Loizides).


Regarding the limitation “for use in regaining body shape,” Fruscione-Loizides and Hanson Allen together teach a body binder that is configured to provide compression, support, smoothing, and/or control (see paragraphs 0039-0044 of Fruscione-Loizides and paragraphs 0002 and 0012 of Hanson Allen), and is therefore capable of being used for regaining a user’s body shape. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

	Regarding claim 10, the modified binder of Fruscione-Loizides (i.e., Fruscione-Loizides in view of Hanson Allen) is further disclosed wherein the binder (1 of Fruscione-Loizides) is substantially elongated (see Figs. 1-5 of Fruscione-Loizides and Figs. 1-2 of Hanson Allen; the modified binder has an elongated shape at least along a vertical direction of the binder) with two curvature portions at each end of the binder (opposite ends of the binder, which form a curved shape at least in use; see Fig. 1 of Fruscione-Loizides).




Examiner’s Note
Claims 2 and 9 are currently free of prior art rejections, but should not be construed as reciting allowable subject matter. It is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and all pending claims remain rejected under 35 USC 112(b), as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Melarti et al. (herein Melarti)(US PG Pub 2009/0270012) teaches a supportive maternity garment configured to cover abdominal and hip regions of a user; and Goodson (US Patent No. 9,398,973) teaches an abdominal binder configured to facilitate healing of diastasis recti in postpartum women.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOCELYN BRAVO/Primary Examiner, Art Unit 3732